EXHIBIT 10.59

{ * } = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

AMENDMENT

     This AMENDMENT (the “Amendment”) is entered into as of and to have effect
July 22, 2008 (the “Amendment Effective Date”), by and between SDI Diagnostics
International Ltd, a limited liability company organized under the laws of
Switzerland with offices at Baarerstrasse 96/PF 2252 CH-6302 Zug, Switzerland
(“SDI”), and Avigen, Inc., a Delaware corporation with offices at 1301 Harbor
Bay Parkway, Alameda, California 94502, USA (“Avigen”).

     WHEREAS, SDI and Avigen are parties to that certain Patent and Know-How
License, Development and Commercialization Agreement dated January 12, 2006 (the
“Agreement”);

     WHEREAS, the Agreement relates to a license and supply arrangement for SDI
to license Avigen IR Products (as defined in the Agreement) and CR Products (as
defined in the Agreement) for North America (the Territory, more particularly
defined in the Agreement) and to supply Avigen with IR Products and CR Products
for this Territory;

     WHEREAS, certain changes to the specifications for IR Product (as defined
in the Agreement), and to the specifications for the API used to make IR
Product, are necessary for there to be the potential for U.S. approval (which is
in the interest of both parties), and these changes relate specifically to
ensuring that no more than acceptable levels of the Trace Substance (defined
below) are present;

     WHEREAS, there will be certain costs associated with the specifications
changes for API and IR Product and related process development work;

     WHEREAS, while Avigen believes that the Agreement as originally executed
contemplates this situation and requires SDI to perform the work associated with
the specifications changes, SDI takes a view that the Agreement as originally
executed did not contemplate that new API and Finished Product could be required
as in the current situation;

     WHEREAS, regardless of which party is right or wrong, in the spirit of
collaboration and the best interests of both parties, the parties have reached
certain understandings to amend the Agreement to provide near-term relief to SDI
for the costs of the additional process and formulation development work that
SDI will perform, in exchange for later-term relief for Avigen as to the amount
of development milestones that may later become due under the Agreement, as well
as other related amendments, all as more particularly provided for in this
Amendment;

     NOW, THEREFORE, in consideration of the mutual covenants set forth below,
SDI and Avigen agree (and hereby amend the Agreement) as follows:

1. Definitions. All initially capitalized terms used but not defined in this
Amendment have the meanings given in the Agreement, except that where explicitly
stated, as used in this Amendment, “Sections” will refer to the sections of this
Amendment rather than those of the Agreement. As used in this Amendment and the
Agreement, the terms “include,” “includes,” “including” and derivative forms of
them shall be deemed followed by the phrase “without limitation” (and with no
implication being drawn from inconsistent usage as to the actual inclusion of
such words in the text in some places but not others). In addition, the
following initially capitalized terms shall have the following meanings (with
derivative forms being interpreted accordingly):

--------------------------------------------------------------------------------

     (a) “Achievement 1” shall mean SDI provides documentation that accurately
demonstrates that API that has been produced in a commercial batch size (meaning
a batch size with a yield of at least approximately { * }; “approximately” in
this context means within plus-or-minus { * }) conforms to the Working API
Specification throughout (including at each testing point during) and at the end
of a { * } month Stability test in which the samples are stored at { * } under
conditions of { * } relative humidity for { * } months. Further details as to
stability testing in connection with this definition are as set forth in Exhibit
C. “Accurately” in this context means that { * }.

     (b) “Achievement 1 Deadline” means { * } (i.e., means { * }).

     (c) “Achievement 2” shall mean SDI provides documentation that accurately
demonstrates that Finished Product that: (a) is an IR Product the dosage of
which is equal to { * } of API (not more not less), (b) has been produced in a
batch size sufficient such that no bridging for commercial batch size will be
required (and in any event no less than { * } tablets as the batch size) under
GMP requirements, and (c) has been packaged in { * }; conforms to the Working
Finished Product Specification throughout (including at each testing point
during) and at the end of a { * } month Stability test in which the samples are
stored at { * } and { * } relative humidity for { * } months. Further details as
to stability in connection with this definition are as set forth in Exhibit C.
“Accurately” in this context means that { * }.

     (d) “Achievement 2 Deadline” means { * } (i.e., means { * }).

     (e) “Working API Specification” shall mean the standards for API (including
both release and shelf life specifications) set forth in Exhibit A (as they may
be updated in accordance with the Agreement, including Sections 3.3 and 4.5 of
the Supply Terms).

     (f) “Working Finished Product Specification” shall mean the standards for
Finished Product (including both release and shelf life specifications) set
forth in Exhibit A (as they may be updated in accordance with the Agreement,
including Sections 3.3 and 4.5 of the Supply Terms).

     (g) “Stability” under “low,” “intermediate,” “Room Temperature” and
“accelerated” conditions shall have the meanings given in Exhibit C,
respectively, and as to the testing to be done as to each of API and Finished
Product shall be as each is described in Exhibit C.

     (h) “Success Payment” shall have the meaning given in Section 7.

{ * } = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

2

--------------------------------------------------------------------------------

     (i) “Trace Substance” shall mean the compound referred to as “{ * },” the
formula and chemical structure of which is set forth in Exhibit D.

2. API Work/Deliverables by SDI. SDI shall develop -- to the extent not already
developed -- batch records and a process to produce API conforming to the
Working API Specification, subject to Section 4 of this Amendment. By way of
background, SDI has developed batch records and a process to produce API, and
using them has produced quantities of API that SDI believes meets the Working
API Specification. Quantities of the API thus produced are currently on
Stability. However, it is not yet known whether the quantities of API on
Stability will conform to the Working API Specification throughout all Stability
testing. Further, SDI and Avigen recognize that until Finished Product
development is completed, API process validation is performed, and Finished
Product process validation is performed, the Working API Specification for the
commercial product cannot be finally set; therefore, the current specification
is referred to as a “working” specification, and is subject to updates in
accordance with the Agreement (including under Sections 3.3 and 4.5 of the
Supply Terms). SDI represents and warrants that the ongoing Stability studies
conform to ICH guidelines. SDI shall continue such ongoing Stability studies to
completion using Commercially Reasonable Efforts. SDI shall disclose the full
results of such Stability studies to Avigen in writing promptly (and in any
event within { * } Business Days) after the results of testing at each time
point become available to SDI (and whether or not a time point required under
Exhibit C or another time point at which additional testing is done over and
above the required time points).

3. Finished Product Work/Demonstration by SDI. SDI shall develop batch records
and a process to produce an IR Product in Finished Product form conforming to
the Working Finished Product Specification, subject to Section 4 of this
Amendment. SDI shall be responsible to conduct the Stability testing of Finished
Product necessary to show whether Achievement 2 has been met. SDI shall commence
and continue such Stability studies to completion using Commercially Reasonable
Efforts. SDI shall disclose the full results of such Stability studies to Avigen
in writing promptly (and in any event within { * } Business Days) after the
results of testing at each time point become available to SDI (and whether or
not a time point required under Exhibit C or another time point at which
additional testing is done over and above the required time points). As is the
case with the Working API Specification, currently, the specifications for
Finished Product are working specifications (the Working Finished Product
Specifications). They, too, remain subject to updates in accordance with the
Agreement (including under Sections 3.3 and 4.5 of the Supply Terms).

4. “Stop” Decision Opportunity of SDI. SDI retains the right to make a “Stop”
decision based on the technical feasibility of each project (the “projects”
being the work directed at achieving each of Achievement 1 and Achievement 2).
SDI must use Commercially Reasonable Efforts to complete Achievements 1 and 2
prior to any “Stop” decision. Any decision by SDI to “Stop” is irreversible. SDI
must notify Avigen within { * } business days after the “Stop” decision has been
made. If SDI does so, or fails to devote Commercially Reasonable Efforts towards
achieving each of Achievements 1 and 2 prior to and without notifying Avigen
formally in writing of the “Stop” decision, then Avigen will immediately have
available to it all remedies and rights under Section 10.4 of the Agreement with
respect to both API and Finished Product (if the “Stop” decision occurs before
Achievement 1 is completed) or with respect to Finished Product alone (if the
“Stop” decision occurs after Achievement 1 is completed). In this latter case,
SDI remains responsible to supply API in accordance with the Agreement
(including Section 6.4 of the Supply Terms as it applies for API supply after a
Significant Supply Failure).

{ * } = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

3

--------------------------------------------------------------------------------

5. Avigen Parallel Development. Notwithstanding anything express or implied in
the Agreement as originally executed, Avigen shall have the full right
(including both inside of and outside of the Territory) to conduct process and
other development with respect to each of API and Finished Product in parallel
with SDI. (To avoid doubt, to conduct such process and other technical
development with respect to API and Finished Product, Avigen will (or its
contractor will) be producing API and Finished Product.) Avigen shall use any
API and Finished Product produced as part of its parallel development effort
(and the process(as) that Avigen develops (as well as any resulting API or
Finished Product)) in the Territory only for testing as part of the parallel
development effort itself; for purposes of conducting clinical trials directed
at obtaining Regulatory Approvals (and/or label expansions for Licensed Products
that have already been approved), or for use in marketing studies; and in the
manufacture of commercial supply of API or Finished Product in the case of an
interruption in SDI’s API or Finished Product supply or -- as regards such API
and its use -- in the case of SDI’s failure to meet Achievement 1 by the
Achievement 1 Deadline (or earlier “Stop” decision), or -- as regards such
Finished Product and its use -- SDI’s failure to meet Achievement 2 by the
Achievement 2 Deadline (or earlier “Stop” decision). In all other cases SDI
shall retain the exclusive right to supply API and Finished Product to Avigen in
the Territory to the full extent provided for in the Agreement. Avigen has no
intention to become a competitive API or Finished Product manufacturer; rather,
it is intended that Avigen would only have the right to use API and Finished
Product manufactured by it using any process(es) developed in the Territory
under this Section 5 of the Amendment in the limited circumstances described
above in this Section 5 of the Amendment and in connection with Avigen’s
existing rights under the Agreement in the circumstances in which they apply
(including as provided under Sections 4.5.5 and 10.4 of the Agreement (and
Sections 6.3-6.6 and 8.3 of the Supply Terms) under the circumstances described
in such Sections) and otherwise only after SDI’s applicable supply rights under
the Agreement (including the Supply Terms) have expired.

6. Costs. Each Party shall bear the costs of its own activities under Sections
2-5 of this Amendment. Without limitation, this means that SDI’s costs to
perform its process and other development and Stability testing obligations
under Sections 2 and 3 of this Amendment shall be at SDI’s sole expense. Avigen
shall not be required to reimburse SDI such costs. It is anticipated that if SDI
is successful in its efforts and meets Achievements 1 and/or 2 on a timeline
that leads to a Success Payment being due under Section 7 of this Amendment,
SDI’s costs may be partially or wholly recouped out of such Success Payment.
However, whether or not any Success Payments become due under Section 7 of this
Amendment, and whether or not any such Success Payments exceed or are less than
SDI’s costs to achieve the accomplishments leading to any such Success Payments,
Avigen shall not owe any further or other amounts other than any that may become
due under Section 7 of this Amendment. Similarly, SDI shall have no
responsibility for any of the costs of Avigen’s parallel development effort
under Section 5 of this Amendment. Avigen may choose to run (itself or through a
contractor) its own Trace Substance assay that it (or its contractor) has
developed, in parallel to the Stability testing being done by or for SDI. In
that case, SDI shall provide the API or Finished Product materials to Avigen for
testing at no charge, and Avigen shall be solely responsible for all other costs
of the in-parallel testing (as and to the extent it chooses to conduct such
testing). In connection with the provision of such API and Finished Product
materials for testing, Avigen shall be entitled to make the shipping
arrangements. In that case, SDI shall fully cooperate with Avigen in connection
with such shipping arrangements. Further detail as to arrangements and
obligations in connection with the in-parallel duplicate testing is provided in
Section 7(c).

{ * } = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

4



--------------------------------------------------------------------------------

7. Success Payments.

     (a) If SDI achieves the corresponding event by the corresponding deadline,
Avigen shall pay SDI the corresponding payment (“Success Payments”) in the
following chart:

Success Event  Latest Deadline Met (i.e., latest  Success Payment Amount    date
by which Success Event      achieved)    Achievement 1 (on time)  { * }  { * } 
Achievement 1 (up to { * }) { * }  { * }  Achievement 1 (any  { * }  { * } 
(including any number of      days) more than { * } and      up to { * })     
Achievement 1 (any  { * }  { * }  (including any number of      days) more than
{ * } and      up to { * })      Achievement 1 (any  { * }  { * }  (including
any number of      days) more than { * })      Achievement 2 (on time)  { * }  {
* }  Achievement 2 (up to { * }) { * }  { * }  Achievement 2 (any  { * }  { * } 
(including any number of      days) more than { * } and      up to { * })     
Achievement 2 (any  { * }  { * }  (including any number of      days) more than
{ * } and      up to { * })  Achievement 2 (any  { * }  { * }  (including any
number of  days) more than { * }) 

 

{ * } = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

5

--------------------------------------------------------------------------------

To avoid doubt, only one Success Payment may become due in respect of
Achievement 1 (and then only if it is achieved by one of the deadlines set forth
above). Similarly to avoid doubt, only one Success Payment may become due in
respect of Achievement 2 (and then only if it is achieved by one of the
deadlines set forth above).

     (b) As is consistent with Section 4 of this Amendment, if SDI makes a
“Stop” decision as to its work with respect to API under this Amendment or its
work with respect to Finished Product under this Amendment prior to achieving
Achievement 1 or Achievement 2 (respectively), then all obligations for Avigen
to pay Success Payments under this Section 7 of this Amendment, which Success
Payments have not already accrued and become due under this Section as of the
time of the “Stop” decision, shall immediately, automatically and irreversibly
expire and be excised from this Amendment and the Agreement, and any remaining
Success Payments shall not ever become due, regardless of whether SDI
subsequently restarts any activities directed at achieving Achievement 1 or
Achievement 2 or any similar accomplishment.

     (c) The respective Achievement is considered achieved when SDI presents
Avigen with the required documentation accurately demonstrating such
Achievement. (The documentation required to show each Achievement is set forth
in Exhibit B to this Amendment.) However, Avigen is entitled to verify that the
documentation is correct by either itself testing or engaging a Third Party
laboratory to test independently samples of the quantities of API or Finished
Product that were part of the same Stability testing as those quantities
analyzed in the documentation provided by SDI to show achievement of the
relevant Achievement. To enable Avigen if it chooses to conduct such testing in
parallel to SDI’s own testing, SDI shall provide, as samples are pulled for each
time point in the Stability test and if Avigen requests, a duplicate sample from
each time point for Final Product or a sample of the bulk stored under
controlled room temperature storage for the API to Avigen (or Avigen’s
contractor as designated by Avigen) at no additional charge. The sample from
each { * } time point is deemed requested from the outset and Avigen will not be
required to request these separately; instead SDI will automatically provide the
sample from the { * } time point. Avigen is entitled to make the shipping
arrangements for each sample; SDI shall fully cooperate with Avigen in
connection with such shipping arrangements; and { * } is required to pay the
costs of such shipping. SDI shall provide its documentation as to each
Achievement being met promptly after the relevant Stability testing at { * }
time point has been completed (and in any event no less than { * } Business Days
after such completion). SDI will provide additional samples if requested for
further testing. Provided that SDI has Substantially (defined in the last
paragraph of this Section 7(c)) complied with its obligations under Section 14
of this Amendment (relating to assistance in establishing the relevant testing
methods at Avigen’s contractor and providing adequate quantities of reference
standards in advance), and has timely provided to Avigen (for Avigen’s or its
contractor’s testing should Avigen choose to test), then Avigen shall have { * }
days from receipt of the last required such sample to verify the result set
forth in the documentation proffered (ultimately) by SDI (or if later receipt of
such documentation from SDI) and in that case Avigen will have the sole
responsibility for any delays beyond the { * } days. If SDI has not
Substantially complied with any of the foregoing obligations, then Avigen shall
have such time as is needed to establish the test methods in a repeatable,
validated fashion or obtain the reference standards (as applicable), plus
additionally { * } days from the time that Avigen receives the last samples to
be tested, in order to verify any Stability results asserted by SDI. 

{ * } = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

6

--------------------------------------------------------------------------------

     If the results of the testing under this Section on behalf of Avigen
disagree with SDI’s results, and SDI -- within { * } days after Avigen notifies
SDI in writing of its disagreement -- disputes Avigen’s result in writing, then
an independent Third-Party laboratory selected by both Parties shall verify the
results within { * } days after SDI disputes Avigen’s results in writing. SDI
shall provide the necessary samples from each time point and needed reference
standards, as well as complete disclosure of the analytical methods referred to
in Section 14, to such laboratory. Such laboratory shall not be affiliated with
either of the Parties and shall not have as a major customer either of the
Parties (unless they agree otherwise in their sole discretions). If the Parties
cannot agree as to such a laboratory, then one shall be appointed by the
arbitral body referred to in Section 12.9.1 of the Agreement. Such laboratory
shall be under contract with the Parties jointly and shall disclose its results
in writing simultaneously to both Parties. The determination by such laboratory
shall be final, conclusive and not disputable by either Avigen or SDI. If such
laboratory determines that SDI did achieve the respective Achievement, then
SDI’s results shall be considered verified in accordance with this Section 7(c).
Otherwise, SDI’s results shall be considered as not verified for purposes of
this Agreement. If SDI’s results are considered verified in accordance with the
foregoing sentences, then, for purposes of determining the amount of Success
Payment due to SDI under Section 7(a), the respective Achievement shall be
deemed to have occurred on the day of receipt by Avigen of the last required
sample to verify the result set forth in the documentation proffered (ie, the
beginning of the { * } verification period referred to in the paragraph above)
(“Actual Delivery Date for Testing”) and SDI shall be entitled to payment of the
respective “Success Payment” in the amount that would be due based on
achievement of the respective Achievement being verified as of the Actual
Delivery Date for Testing.

     “Substantially” complied with SDI’s obligations under Section 14 means that
{ * }.

     (d) The corresponding Success Payment is due within { * } days after SDI
provided its documentation (if Avigen does not choose to verify or have verified
the results), or thirty (30) days after the results are verified as described in
Section 7(c) of this Amendment (if Avigen does choose verification).

8. API Supply by SDI. SDI shall provide { * } of the API that is currently (as
of the Amendment Effective Date) on Stability (or, if the quantities that are
currently on Stability fail Stability testing, then other quantities of API that
have passed the same Stability testing), within { * } Business Days after Avigen
pays to SDI the first Success Payment. SDI shall provide these { * }. Avigen
will be responsible to make the shipping arrangements. SDI shall fully cooperate
with Avigen in connection with these shipping arrangements. { * } will be
responsible for the shipping costs with respect to these { * }. Along with these
{ * }, SDI shall provide to Avigen (at no charge) the physical characterization
information and data as outlined in Exhibit E. If Avigen requests additional
amounts of the API that was on Stability as of the Amendment Effective Date,
then SDI shall provide the additional amounts requested by Avigen { * } (and
with Avigen making the shipping arrangements with SDI’s full cooperation and { *
} paying the shipping costs), promptly after (and in any event no more than { *
} days after) Avigen’s written request.

{ * } = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

7

--------------------------------------------------------------------------------

9. Changes to Working API Specification as Finished Product Development
Proceeds.
As Finished Product development proceeds, it is possible that the Working API
Specification may need to be tightened (i.e., that it may need to be modified in
order to provide for lower levels of the Trace Substance than the Working API
Specification attached at signing of this Amendment) in order to achieve an
ultimate Finished Product with a level of the Trace Substance that is
sufficiently low as to be acceptable to the FDA. (This is because the Trace
Substance forms { * } under certain conditions and depends on the technically
feasible conditions of the process for Finished Product production and how much
those conditions lead to the formation of the Trace Substance.) In that case,
and subject to Section 4 of this Amendment, SDI will do the necessary
development work to develop API to the new specification, at no additional
charge. This Amendment (including this Section 9 of the Amendment) shall not be
read, used or deemed to modify or limit (or used to interpret) in any way
Avigen’s rights under Sections 3.3 and 4.5 of the Supply Terms as originally
executed (rather, this Section 9 of the Amendment describes one potential
situation circumstance under which a change to the specification for API could
be necessary and describes SDI’s responsibilities under that circumstance).

10. Amendments to Milestones Under the Agreement.

     (a) The amount of the first milestone payment listed in Section 4.2 of the
Agreement (“{ * }”) is hereby reduced by { * } so that the amount that will be
due if such milestone is achieved shall be { * }.

     (b) The amount of the fifth milestone payment in Section 4.2 of the
Agreement (“{ * }”) shall be reduced by { * } so that the amount that will be
due if such milestone is achieved shall be { * }.

11. Remedies. SDI agrees that it will not seek further changes to the Agreement
(as amended by this Amendment and including as regards work to seek to develop a
CR Product Finished Product with sufficiently low levels of Trace Substance so
as to be acceptable to FDA) and will honor and substantially perform its
commitments with reasonably commercial efforts under the Agreement (as amended
by this Amendment and including as regards work to seek to develop a CR Product
Finished Product with sufficiently low levels of Trace Substance so as to be
acceptable to FDA) without requesting additional compensation to perform such
commitments.

12. Commitments. If SDI does not “substantially honor and perform” (as described
at the end of this Section 12) its supply and related commitments (including its
commitments for market authorization and commercial product (including its
commitments in connection with process development in order ultimately to be
able to supply API or Finished Product to standards acceptable to FDA, and with
regard to supply as required of each API and Finished Product)), then Avigen
shall immediately have available to it all rights and remedies under Section
10.4 of the Agreement. In addition, all royalty rates specified in the Agreement
shall be lowered by { * } of Net Sales. This reduction shall occur automatically
without the need for further action by the parties. To “substantially honor and
perform,” in the context of this Section 12, means that { * }. As applied to
supply commitment in the Agreement, to “substantially honor and perform” means
to { * }.

{ * } = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

8

--------------------------------------------------------------------------------

13. Audit. Avigen is entitled to audit SDI’s records as to conformity of API and
Finished Product to the Working API Specification and Working Finished Product
Specification, respectively, and Stability data (i.e., data as to Stability
testing conducted in connection with the work provided for in this Amendment).
SDI shall provide Avigen with copies of (or access to) the relevant finished and
approved records promptly upon Avigen’s written request.

14. Assay Establishment at Contractor. In order to support Third Party
verification of laboratory data in order to demonstrate whether or not
Achievement 1 and Achievement 2 are met, SDI shall provide, upon request from
Avigen, and to the extent it is in SDI`s possession or control, all reference,
impurity and degradation standards, detailed test methods (in writing), and
support for and participation in formal method transfer of critical assays
(including at a minimum { * }). To avoid doubt, this includes SDI being
reasonably available to answer questions and provide guidance while the methods
are being established (and validated as working in the same manner as in SDI’s
or its contractor’s hands) at Avigen’s contractor.

15. Product Development Team.

     (a) The Parties shall establish a “Product Development Team” with members
from both Parties, who shall communicate regularly (at least { * }) to promote a
team effort and so as for both parties to be fully informed of all development
strategies, work, progress and data of each Party. The Product Development Team
shall also produce a { * } written report, which will include the
then-most-current Stability data and progress of the clinical program. The
Product Development Team shall continue to meet until the earlier of SDI’s
achievement of Achievement 2 (or earlier “Stop” decision) or termination or
expiration of the Agreement and this Amendment.

     (b) Members of Avigen’s Product Development Team may visit SDI’s
manufacturing/process development facilities on a regular basis with reasonable
advance notice and without undue interruptions. SDI will use its commercially
reasonable efforts so that Avigen may also, on advanced notice (not to be
required to exceed { * } calendar days), visit and/or audit Catalent or other
critical contract research organizations engaged by SDI.

     (c) Avigen will provide SDI with any information Avigen develops during its
own API and Finished Product development, unless SDI fails to supply Avigen with
API after completing Achievement 1, in which case Avigen shall be under no such
obligation to provide SDI with information developed during Avigen’s API and
Finished Product development. If SDI fails to supply Avigen with API after
having completed Achievement 1, Avigen is not required to provide SDI with any
information Avigen gains from its own API and Finished Product development.
Similarly, if SDI makes a “Stop” decision, then Avigen is not required to
provide SDI with any information Avigen gains from its own Finished Product
development (in the case of a “Stop” decision after Achievement 1 but before
Achievement 2) or from its own API and Finished Product development (in the case
of a “Stop” decision before Achievements 1 and 2).

{ * } = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

9

--------------------------------------------------------------------------------

16. Confidentiality. Section 3.7 of the Agreement applies to this Amendment in
the same manner as it applies to the Agreement. The Parties agree that the
initial public announcement of this Amendment shall be made by each Party in the
form of such Party’s press release attached as Exhibit F-1 (in Avigen’s case) or
Exhibit F-2 (in SDI’s case).

17. Legal Miscellany.

     (a) This Amendment shall come into effect on the Amendment Effective Date
and shall terminate or expire concurrently with the termination or expiration of
the Agreement. This Amendment (and the amendments that it effects) shall not
separately or independently terminate or expire under any circumstances.

     (b) This Amendment (including the amendments to the Agreement that it
effects) shall remain in full force and effect regardless of any change in
regulatory policies by FDA or any other Regulatory Body.

     (c) This Amendment amends and supersedes the Agreement to the extent -- and
solely to the extent -- explicitly provided in this Amendment. Obligations of
each party and of the parties under this Amendment are deemed to be obligations
under the Agreement. Any breach of this Amendment shall be considered a breach
of the Agreement (including for purposes of Article 10 of the Agreement). This
Amendment and its subject matter shall not be used to interpret the Parties’
original obligations under the Agreement or the meaning of the Agreement as
originally executed, including the obligations set forth in and meaning of
Sections 3.3 and 4.5 of the Supply Terms. This Amendment only amends the
Agreement as explicitly stated in this Amendment, and does not otherwise affect
the Agreement or its meaning as originally executed. Both parties reserve their
rights as to the meaning of the Agreement as originally executed and make no
admission as to any given interpretation by the negotiation and execution of
this Agreement. This Amendment is not and shall not be interpreted as an
admission by either party as to any particular interpretation of the Agreement
(without limitation, Avigen continues to believe that the current circumstances
were fully contemplated by the Agreement as originally executed and that the
Agreement as originally executed required SDI to do the work described in this
Amendment to implement Required Proposed Specifications Changes; SDI continues
to assert this in not the case). Nothing in this Amendment shall be deemed to
amend Sections 3.3 and 4.5 of the Supply Terms as originally executed, to waive
a party’s rights under its interpretation of such Sections of the Supply Terms,
or to make any admission as to any interpretation of such Sections of the Supply
Terms (nor shall this Amendment be used to interpret such Section). The
Agreement remains in full force and effect except as amended by this
Amendment.  

{ * } = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

10

--------------------------------------------------------------------------------

     It is understood and agreed, however, that for any failure to perform an
API or Finished Product process development activity or Specifications change
prior to the Amendment Effective Date, and any obligation to implement a
Proposed Specification Change that is Required based on the Trace Substance
requirement of FDA disclosed to the Parties before the Amendment Effective Date,
SDI’s obligations shall be as set forth in this Amendment, not as set forth in
the Agreement (to the extent there is a difference, and with each Party
reserving all rights as to its interpretation of the requirements of the
Agreement as executed) and SDI shall not be subject to damages claims by Avigen
on the Agreement as originally executed as regards any such failure to perform
or obligation (to be clear, as each of the foregoing is described in this
sentence). Without limitation, this last paragraph of Section 17(c), to avoid
any shadow of a doubt, does not apply to SDI’s obligations with respect to other
Proposed Specification Changes that may be Required, that are based on new
requirements of FDA (and each Party reserves all rights as to its interpretation
of the Agreement as applied to that situation), and SDI if its fails to perform
in connection with such Proposed Specifications Changes that may be Required,
shall be subject to damages claims by Avigen to the extent available under the
Agreement (or at law or in equity) and nothing in this Amendment shall be read
to derogate in any way from Avigen’s rights in such a situation to the extent
provided by the Agreement (or at law or in equity).

     (d) Article 12 of the Agreement shall apply to this Amendment as if set
forth herein in its entirety.

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate.

AVIGEN, INC.  SDI DIAGNOSTICS           INTERNATIONAL LTD          /s/ Kenneth
G. Chahine          /s/ Hope Maximillian    Name: Kenneth G. Chahine  Name:    
Hope Maximillian    Title:     CEO  Title:     General Manager    Date: 22 July,
2008    Date:     15 July, 2008                /s/ Herbert Frantses        Name:
Herbert Frantses        Title:     CEO/CFO        Date: 15 July, 2008   


 

{ * } = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

11

--------------------------------------------------------------------------------

EXHIBITS LIST

Exhibit A  –  Detailed Specifications for API and Finished Product    Exhibit B 
–  Documentation Details    Exhibit C  –  Stability Study Details    Exhibit D 
–  Formula and Structure of Trace Substance.    Exhibit E  –  Physical
Characterization Information and Data    Exhibit F-1  –  Avigen’s Form of Press
Release    Exhibit F-2     –       SDI’s Form of Press Release 

 

{ * } = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

12

--------------------------------------------------------------------------------

EXHIBIT A
DETAILED SPECIFICATIONS FOR API AND FINISHED PRODUCT

{ * }

 

 

{ * } = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

13

--------------------------------------------------------------------------------

EXHIBIT B
DOCUMENTATION DETAILS

{ * }

 

 

{ * } = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

14

--------------------------------------------------------------------------------

EXHIBIT C
STABILITY STUDY DETAILS

{ * }

 

 

{ * } = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

15

--------------------------------------------------------------------------------

EXHIBIT D
FORMULA AND  STRUCTURE OF TRACE SUBSTANCE.

{ * }

 

 

{ * } = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

16

--------------------------------------------------------------------------------

EXHIBIT E
PHYSICAL CHARACTERIZATION INFORMATION AND DATA

{ * }

 

 

{ * } = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

17

--------------------------------------------------------------------------------

EXHIBIT F-1
AVIGEN’S FORM OF PRESS RELEASE

[exhibitx27x1.jpg]

Avigen’s AV650 Patent Strategy Leads to Expanded Development Agreement

ALAMEDA, Calif., July XX, 2008 (PRIME NEWSWIRE) -- Avigen, Inc. (Nasdaq:AVGN), a
biopharmaceutical company innovating the rapeutics for neurological care, today
announced an amendment to the company’s contract with Sanochemia Pharmazeutika
AG, Avigen’s development partner for AV650 (tolperisone). Under the terms of the
amendment, Avigen has agreed to share up to $5 million of the incremental costs
to develop a proprietary, purer form of AV650. Avigen and Sanochemia have filed
composition-of-matter patents in the United States for a purer form of AV650
that is expected to provide exclusivity through 2027. Avigen is developing AV650
for commercialization in the North American market for the treatment of
disabling neuromuscular spasticity and spasm under a license and supply
agreement with Sanochemia. Avigen expects to announce the results of its Phase
IIb clinical trial for AV650 in patients with spasticity associated with
multiple sclerosis in the fourth quarter of 2008. AV650 is a new chemical entity
(NCE) in the United States and therefore must comply with all current U.S. Food
and Drug Administration (FDA) regulatory requirements for clinical research and
marketing. During the clinical development of AV650, Avigen and Sanochemia
identified an impurity in tolperisone products commercialized in Europe that
exceed the FDA’s standards for the purity of chronically used medicines in the
United States. Over the last year, Avigen and Sanochemia reduced the levels of
the impurity in the active pharmaceutical ingredient (API) of AV650 below the
FDA’s standards. Finished product using this purer API is expected to be used in
Avigen’s Phase III clinical trials in 2009. Avigen’s ongoing AV650 trials use
drug product that complies with the FDA’s purity standards. Kenneth G. Chahine,
Ph.D., J.D., Avigen's President and Chief Executive Officer commented “There is
a long-standing precedent in the pharmaceutical industry for the filing and
granting of new composition-of-matter patents on purer versions of existing
medicines. Our purer form of AV650 has allowed us to file multiple
composition-of-matter patents that we believe will significantly enhance the
value of this program by extending exclusivity of AV650 in the United States
through 2027. The first of our filed patents is expected to be published later
in 2008. The additional development costs were anticipated and are reflected in
our previous cash burn forecasts.” Tolperisone is an orally administered,
centrally acting small molecule marketed for the treatment of neuromuscular
spasticity and spasm in Europe and Asia. Avigen's U.S. development program is
designed to build on the extensive ex-U.S. safety and efficacy experience with
this compound. Versions of tolperisone have been approved for marketing in
Germany for over 10 years. Sanochemia and its European marketing partner, Orion
Pharma, have recently launched a proprietary 150mg tablet formulation of
tolperisone in Germany under the brand name Viveo®.

About Avigen

Avigen is a biopharmaceutical company focused on developing and commercializing
small molecule therapeutics to treat serious neurological disorders, including
neuropathic pain and neuromuscular spasm and spasticity. Avigen's strategy is to
complete the requirements of clinical development for each of the candidates in
its product pipeline, and continue to look for opportunities to expand its
pipeline through a combination of internal research, acquisitions, and
in-licensing, with the goal of becoming a fully integrated commercial
biopharmaceutical company that remains committed to its neurology products.
Avigen is currently developing AV650 for spasticity and neuromuscular spasm and
AV411 for neuropathic pain. Additionally, the company is advancing AV513, a
novel therapy for the treatment of multiple bleeding disorders, including
hemophilia A and B, toward clinical trials. For more information about Avigen,
consult the company’s website at www.avigen.com.

{ * } = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

18

--------------------------------------------------------------------------------

 

Forward-looking Statement [TBD]

Contact: Michael Coffee
Chief Business Officer
Avigen, Inc.
1301 Harbor Bay Parkway, Alameda, CA 94502
Tel: 510-748-7372
Fax: 510-748-7155
E-mail: ir@avigen.com 

 

{ * } = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

19

--------------------------------------------------------------------------------

EXHIBIT F-2
SDI’S FORM OF PRESS RELEASE

Ad hoc Announcement pursuant to Section 15
of the German Securities Trading Act (WpHG)
Sanochemia Pharmazeutika AG – ISIN AT0000776307

SANOCHEMIA receives additional financing for further development
of tolperisone for the US market

Vienna, ……July 2008        SANOCHEMIA Pharmazeutika AG, Vienna, listed in the
Prime Standard of the Frankfurt Stock Exchange (ISIN AT0000776307) today
announced jointly with its US partner Avigen Inc. an amendment to their common
agreement. SANOCHEMIA will now receive an additional payment of up to five
million dollars, over and above the agreed sums, for its development work on a
highly pure formulation of tolperisone.

Avigen, which holds the exclusive marketing and distribution rights for the
North American market, is currently developing tolperisone (AV650) for the
treatment of spasticity and painful spasms under a licensing and production deal
with SANOCHEMIA. In the fourth quarter of 2008, Avigen plans to announce the
results of a clinical phase IIb trial on the efficacy of and tolerance to
tolperisone in the treatment of spasticity associated with multiple sclerosis.

Highly pure form of tolperisone should extends marketing exclusivity

The new development programme of tolperisone to produce this highly pure form
represents a major technical achievement for Sanochemia and Avigen.. In the US
market, tolperisone is classified as a new chemical entity (NCE) and therefore
must meet the regulatory requirements for clinical development and marketing
imposed by the FDA. In terms of the strict standards for the purity of medicinal
products for marketing in the USA, Sanochemia and Avigen have been successful in
meeting these standards for the active pharmaceutical ingredient (API).

This newly developed form of tolperisone has been protected through the filing
of several composition of matter patents in the United States. The first
associated patent application is expected to publish before the end of 2008. The
value of this new development is underpinned by the expected extended marketing
exclusivity of Avigen’s AV650 in the USA (until 2027).

“This patent strategy is a key element of the US development cooperation with
Avigen,” says CEO of SANOCHEMIA, Herbert Frantsits, “the development of the
highly pure form of tolperisone as an API and the associated market exclusivity
significantly improve the growth and earnings outlooks for SANOCHEMIA and
Avigen." The new formulation of the API will be used in the finished medicinal
product and is intended to form the basis of the clinical phase III trial
scheduled for 2009. Tolperisone is a substance with a proven track record as a
muscle relaxant and has been available in various presentations, particularly in
Eastern Europe, Germany and Asia, for a number of years. Avigen's development
programme in the US is based on the many years of safety and efficacy data
previously obtained with this substance. Orion Pharma GmbH, SANOCHEMIA’s
marketing and distribution partner in several European markets, has recently
launched a 150mg formulation of tolperisone in Germany under the brand name
Viveo®.

 

{ * } = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

20

--------------------------------------------------------------------------------

-------End of the announcement
About Sanochemia

Sanochemia Pharmazeutika AG is a specialty pharmaceutical company with
outstanding development skills and its own API production facilities. The
company has elected to focus on the areas of the central nervous system, pain,
oncology and clinical diagnostics – indication areas with high therapeutic
demands and urgent medical need for new and innovative drugs as the means to
improving patient quality of life. In its manufacturing activities, Sanochemia
concentrates on the development of complex synthetic APIs. Sanochemia is the
exclusive supplier to Janssen-Cilag of synthetic galantamine – a substance used
in the treatment of Alzheimer’s disease. Tolperisone, a substance used in the
treatment of neuromuscular spasms, has already been approved in Germany in the
indication spasticity associated with neurological disorders such as stroke and
multiple sclerosis. Another development focus lies on PVP hypericin, a
development candidate for the diagnosis of bladder cancer for which Sanochemia
recently received US patents for the formulation and use of the active
ingredient. To learn more about Sanochemia please visit the company’s website at
www.sanochemia.at

About Avigen

Avigen is a biopharmaceutical company focused on developing and commercializing
small molecule therapeutics to treat serious neurological disorders, including
neuropathic pain and neuromuscular spasm and spasticity. Avigen's strategy is to
complete the requirements of clinical development for each of the candidates in
its product pipeline, and continue to look for opportunities to expand its
pipeline through a combination of internal research, acquisitions, and
in-licensing, with the goal of becoming a fully integrated commercial
biopharmaceutical company that remains committed to its neurology products.
Avigen is currently developing AV650 for spasticity and neuromuscular spasm and
AV411 for neuropathic pain. Additionally, the company is advancing AV513, a
novel therapy for the treatment of multiple bleeding disorders, including
haemophilia A and B, toward clinical trials. For more information about Avigen,
consult the company’s website at www.avigen.com.

For further details please contact:
Margarita Hoch,
Investor Relations
Phone: +43 / 1 / 3191456 / 335
Fax: +43 / 1 / 3191456 / 344
m.hoch@sanochemia.at

770676 v3/HN

 

{ * } = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

21

--------------------------------------------------------------------------------